Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.  Specifically, applicant argues against the combination (as applied to claims 8 and 9 previously) and that the Examiner has erred in using applicant’s claims as a blue print for piecing together the claimed elements as the prior art includes an expansive number of possibilities.  
However, the Examiner maintains the combination as previously applied as the amended independent claim still encompasses a similarly expansive possible number of material combinations which substantially overlap the combination of references as previously applied.  In fact, the list of possible metals in the instant claim is larger than those allowed in the prior art. 
Further, it is unclear whether as amended (c being any value greater than 0) patentably differentiates the independent claim from the prior art where c=0. (i.e. does c=0.0001 materially affect the properties of the active material in a patentably distinguishable manner?). In any event, a person of ordinary skill in the art would have readily appreciated that general formula for the lithium metal silicates disclosed by the Nako reference is not intended to be all encompassing as many variations to the metal constituents are known in the prior art and allowable in the reference. 
The combination of references applied below is taken to be properly motivated as the Examples including the dopant amount of Zr in Ishihara possess enhanced properties as exemplified in the Examples of the reference.
Applicant’s arguments in regard to the ODP rejection are noted and will be addressed at the time allowable subject matter are discovered.  The Examiner notes that any differences between the co-pending claims can be obviated with the prior art cited below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 5, and 7-9 are pending; claim 7 is withdrawn with traverse. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 2, 5, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 15/556,936 (reference application, now US Pub 2018/0053929). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by formula B of the co-pending claims and would be expected to have the claimed properties of the instant claims.  Any differences can be obviated with the prior art cited below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nako et al. (JP 2014-241229 a copy and translation of which are of record) alone, or further in view of Ishihara (JP 2014-091657 of record).
In regard to claim 1, Nako et al. teach a positive electrode active material of an olivine type silicate compound containing transition metals such as Li2MSiO4 where M may be transition metals such as Mn (paragraph 9 of machine translation) which is covered in a carbon coating as a conductive auxiliary with a content preferably 1-8 mass% by pyrolyzing the material after mixing with a cellulose nanofiber (paragraphs 10-21) which forms active material particles with an average particle diameter preferably between 2 and 20 microns (paragraph 26), the ranges for composition and size overlapping the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).

In regard to the amendment, Nako et al. teach lithium silicates as applied above, while the claim now requires c>0, it is unclear whether as amended (c being any value greater than 0) patentably differentiates the independent claim from the prior art where c=0 (i.e. does c=0.0001 materially affect the properties of the active material in a patentably distinguishable manner?). Alternatively, Ishihara teaches a similar positive electrode active material of an olivine type silicate compound containing a carbon coating formed from pyrolizing a cellulose material as previously applied and the desirability for the lithium silicate to contain transition metals M such as Fe, Mn and Zr (see general formula 6 paragraphs [0011 and 12], figure 1) because Fe, Mn and Zr have different valences (paragraphs [0015-0019]) allowing for different concentrations of metal precursors to be used in combination in order to achieve desired properties for the active material in a manner which overlaps the claimed compositions (in regard claims 8 and 9).  As seen in the Examples and shown in the figures, the positive electrode material including a dopant amount of Zr has outstanding physical properties (paragraph [0070]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use lithium silicates with different transition metal combinations in the active material of Nako et al. as such allows for different combinations of precursors to be used resulting in variable properties as taught by Ishihara.
As to claim 5, Nako et al. teach forming the product as claimed (see paragraphs 31-57 and Examples).  In any event, these limitations relate to a product by process limitation and do not distinguish the claims from the prior art as the precursor materials are not present in the final product (see MPEP 2113).

Claims 1, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakaji et al. (US Pub 2012/0091405 of record) 
As to claim 1, Yamakaji et al. teach a positive electrode active material of an olivine type silicate compound containing transition metals such as Li2MSiO4 where M may be transition metals such as Mn and Fe (paragraph [0025]) which is covered in a 0-100 nm carbon coating as a conductive auxiliary by pyrolyzing the material after mixing with glucose (figure 1, paragraphs [0038-0042]) which forms micron sized particles depending on the level of grinding (see figures 5A and 5B) wherein the conductive auxiliary makes up 2 to 10 weight percent of the active material (paragraph [0055]), the ranges for composition and size overlapping the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
The Examiner notes that the claims are drawn to products. Per MPEP 2113, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) In the instant case, the product set forth in product-by-process claims are the same as that set forth by Yamakaji et al. above. 
In regard to the amendment, while the claim now requires c>0, it is unclear whether as amended (c being any value greater than 0) patentably differentiates the independent claim from the 
As to claim 5, Yamakaji et al. teach pulverization and bead milling, see [0037] and figure 1 to obtain a granulated material, and that lithium, transition metal and silicon containing precursor materials are used to form the granules (see paragraphs [0025-0031]).  The claimed precursor materials relate to a product by process limitation and do not distinguish the claims from the prior art as the precursor materials are not present in the final product (see MPEP 2113).
As to claim 8, Yamakaji et al. teach a general formula in paragraph [0025] which obviates the claimed composition. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakaji et al. or Nako et al. alone or taken with Ishihara as applied to claim 1 above, and further in view of Muraliganth et al.  ("Microwave-solvothermal synthesis of nanostructured Li2MSiO4/C (M= Mn and Fe) cathodes for lithium-ion batteries"). 
As to claim 2, Yamakaji et al. nor Nako et al. teach a Raman spectrum of the active material. However, Muraliganth et al. teach Li2FeSiO4 cathodes/positive electrodes that have been synthesized by a facile microwavesolvothermal synthesis having a Li2MSiO4/C composition, see abstract, page 5756. Muraliganth et al. teach the Li2FeSiO4/C sample is also found to exhibit excellent cyclability and rate capability along with good safety characteristics. Muraliganth et al. further teach a Raman spectrum of the Li2FeSiO4/C nanocomposite, see figure 5, which is reproduced below for convenience. In figure 5, it is taught that the G-Band to D-band ratio is about 0.75 determined by measuring the figure, which is a point within the claimed range of an intensity ratio (G/D) of D band and G band is 0.5 to 1.8.

    PNG
    media_image1.png
    313
    428
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the effective filing date to use the active material having the Raman spectrum of Muraliganth for that of Yamakaji et al. or Nako et al. because Muraliganth teaches the Li2FeSiO4/C sample is also found to exhibit excellent cyclability and rate capability along with good safety characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 10,461,330 (newly cited) is the patent issued from the parent application of this application, therefore while not prior art, this document is relevant to the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS P D'ANIELLO/               Primary Examiner, Art Unit 1723